department of the treasury internal_revenue_service washington d c date number release date cc el gl br2 gl-612669-98 uilc memorandum for virginia-west virginia district_counsel richmond from subject kathryn a zuba chief branch general litigation ability to levy upon single member llc for tax_liability of owner issue can the service levy on the assets of a one-member limited_liability_company solely owed by an individual taxpayer to satisfy the tax_liability of the taxpayer conclusions the service can only collect from the property of the taxpayer to satisfy taxpayer’s liability the mere fact that the llc entity is disregarded for federal tax purposes does not entitle the service to disregard the entity for purposes of collection depending on the facts of the case the service may have several collection options including collecting the taxpayer’s distributive interest in the llc or collecting from the assets of the llc on the basis that it is the alter ego of the taxpayer facts the individual taxpayer hereinafter taxpayer x is the sole member of a single-member limited_liability_company hereinafter llc y formed under the laws of west virginia the revenue_officer issued a notice_of_levy on a business for which taxpayer x is performing services and was told that pursuant to the taxpayer's instructions payments are being made to llc y rather than taxpayer x the question has been raised whether the service can file a lien against llc y on the ground that the llc entity is disregarded for federal tax purposes because it has a single owner law and analysis pursuant to west virginia law an llc is a legal entity distinct from its members w va code sec_31b-2-201 an llc may be organized by one or more members w va code sec_31b-2-202 a a member is not a co- owner of and has no transferable interest in property of the llc w va code sec_31b- a however an interest in the distributions due to a member from the llc the distributional interest is personal_property of the member and may be transferred w va code sec_31b-5-501 b the check-the-box_regulations determine how a business_entity is to be classified for federal tax purposes a business_entity with a single owner which is not classified as a corporation under the regulations may elect to be classified as an association and thus taxed like a corporation or to be disregarded as an entity separate from its owner sec_301_7701-3 if no election is made the entity is disregarded as an entity separate from its owner sec_301_7701-3 thus if the owner is an individual all income is reported on the individual's returns in the same manner an individual would report the income of a sole_proprietorship and the individual is the employer for purposes of employment_taxes if a person liable to pay any_tax refuses to pay the tax after demand the amount due shall be a lien in favor of the united_states upon all property and rights to property belonging to such person sec_6321 if a person liable to pay any_tax neglects or refuses to pay within days after notice_and_demand after the pre-levy notices required by sec_6330 and sec_6331 are given the service may collect such tax by levy upon all property and rights to property belonging to such person or on which there is a lien sec_6331 state law controls in determining the nature of a person’s interest in property for purposes of determining whether the tax_lien or levy attaches 472_us_713 363_us_509 357_us_51 in this case the individual taxpayer x is the person liable for tax pursuant to the check-the-box_regulations assuming that the llc is a valid entity under state law pursuant to the state llc statutes taxpayer x has no property interest in property of llc y thus the service could not serve a levy on a third party to seize a debt owed to llc y to collect the tax_liability of taxpayer x since the property of llc y does not belong to taxpayer x cf revrul_73_24 c b since a partnership checking account is an asset and property of the partnership and not an asset or property of the individual partner the checking account is not subject_to levy to satisfy a tax assessed against an individual partner we conclude that this result is not changed by the fact that the business_entity llc y is disregarded as an entity separate from taxpayer x for federal tax purposes under the regulation the regulation does not alter the provisions of sec_6321 and sec_6331 which only permit collection from the property of the person liable for the tax the person liable for the tax in this case is the individual taxpayer x the person taxpayer x does not own the property of llc y pursuant to state law thus we do not the service has announced temporary procedures whereby it will permit single owners of disregarded entities to fulfill their employment_tax obligations by the reporting and payment of the employment_tax liabilities by the disregarded_entity notice_99_6 1999_3_irb_1 the notice cautions however that if this method is chosen the owner retains ultimate responsibility for the employment_tax obligations incurred with respect to employees of the disregarded entities believe that it is inconsistent to disregard an llc entity for purposes of determining federal tax_liability but to recognize the llc as a valid entity for determining what property the taxpayer has an ownership_interest in under state law this result follows from the general principal that state law determines what property a taxpayer has an interest in for purposes of tax collection however there are collection options available to the service first because taxpayer x has a transferable distributional interest in llc y pursuant to the west virginia statutes this distributional interest is property of taxpayer x that can be reached by the tax_lien and levy the service can levy on llc y to reach the distributions due to taxpayer x thus for example if the taxpayer is supporting himself from the net_income of the llc then the distributional interest should be such net_income and the tax_lien and levy should attach to such income we also conclude that depending on the facts of the case the service can file alter ego liens against the llc in reliance on state law principles permitting a creditor to disregard a business_entity this has been done in cases involving corporations based on the concept of piercing the corporate veil if the corporate veil is pierced the corporation is considered an alter ego of the taxpayer owner see eg 798_f2d_1241 9th cir 540_f2d_258 7th cir 134_f3d_910 8th cir a corporate entity can be pierced where the entity is being used to evade the payment of taxes wolfe supra 798_f2d_1244 629_f2d_162 d c cir cert_denied 451_us_1018 one court has recognized that the concept of piercing the corporate veil can be used to disregard an entity organized as a llc hollowell v orleans regional hospital u s dist lexis e d la there is an extensive discussion of this issue in a law review article fox piercing the veil of limited_liability companies geo wash l rev this article discusses some of the factors which have been used to disregard corporate entities occurrences of fraud inadequate capitalization of the corporate entity failure to adhere to corporate formalities such as commingling of funds and abuse of the corporate entity so as to amount to complete dominance by the shareholder or shareholders id pincite the article concludes that the failure to adhere to corporate formalities factor may be difficult to apply in the llc context since an llc by its very nature does not involve the formalities of a corporation id pincite the article also concludes that lack of separateness should not be a factor because llcs are intended to be managed by their members id pincite however the article concludes that inadequate capitalization can alone be a sufficient reason for piercing the llc veil id pincite we conclude that the service can on a case-by-case basis consider collection of a tax_liability of a member of a single member llc from the llc’s assets where there are sufficient grounds for piercing the llc veil such grounds would include where the taxpayer is using the llc form to shield assets from the service such as where income earned by the taxpayer is being paid directly to the llc although it will be helpful to establish that the taxpayer and the llc are not practically operating as separate entities we believe that the most influential factor in litigation may be that the llc is being used to evade the payment of taxes the fact that the llc is disregarded for purposes of computing the taxpayer’s tax_liability will probably make the courts receptive to such an approach thus where due to the check-the-box_regulations the individual taxpayer is responsible for reporting and paying all income earned by the llc and the individual arranges his business affairs so that the llc rather than the individual taxpayer has the assets to pay the tax_liability this could be sufficient grounds for piercing the llc veil if sufficient grounds exist for piercing the llc veil in this case then the tax_lien against taxpayer x attaches to the property of llc y because llc y is an alter ego of taxpayer x see 429_us_338 888_f2d_725 11th cir cert_denied 494_us_1027 the service can thus file alter ego liens against llc y to collect the tax_liability of taxpayer x or can file a lien foreclosure suit to collect from the assets of llc y see irm the filing of an alter_ego_lien requires legal review by district_counsel id we thus conclude that the mere fact that an llc entity is disregarded as an entity separate from the taxpayer for federal tax purposes does not entitle the service to collect from the property of the llc entity as if it does not exist state law still controls for purposes of determining the taxpayer’s interest in property however based on the facts of each particular case the service may have various collection options including collecting from the taxpayer’s distributive interest and collecting from the assets of the llc on the ground that it is an alter ego of the taxpayer whether these options are available must be determined on a case by case basis we have insufficient facts to comment on whether these options are available in your specific case please contact this office at if you have any questions or comments concerning this memorandum
